UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1506


ANDREA RENE'E TOOTLE,

                    Plaintiff - Appellant,

             v.

BEAUX ART INSTITUTE OF PLASTIC SURGERY; DR. NIA BANKS,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:17-cv-01684-JFM)


Submitted: September 20, 2018                                     Decided: October 4, 2018


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Andrea Renée Tootle, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Andrea Renée Tootle seeks to appeal the district court’s order denying her Fed. R.

Civ. P. 60(b) motion to reconsider the dismissal without prejudice of her civil action. We

dismiss the appeal for lack of jurisdiction because the notice of appeal was not timely

filed.

         Parties are accorded thirty days after the entry of the district court’s final judgment

or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

         The district court’s order was entered on the docket on April 2, 2018. The notice

of appeal was filed on May 3, 2018, one day late. Because Tootle failed to file a timely

notice of appeal or obtain an extension or reopening of the appeal period, we dismiss the

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                  DISMISSED




                                                2